 

SECURITIES PURCHASE AGREEMENT

 

 

SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of October 27, 2017
(the "Effective Date"), by and among Windtree Therapeutics, Inc., a Delaware
corporation, with headquarters located at 2600 Kelly Road, Suite 100,
Warrington, PA 18976 (the "Company") and LPH Investments Limited, a company
incorporated in the Cayman Islands with limited liability and located at
: Cayman Corporate Centre, 27 Hospital Road, George Town, Grand Cayman KY1-9008
(the "Buyer").

 

WHEREAS:

 

A.     The Company and Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506
of Regulation D ("Regulation D") as promulgated by the United States Securities
and Exchange Commission (the "SEC") under the 1933 Act;

 

B.     Buyer wishes to purchase, and the Company wishes to sell to Buyer, upon
the terms and conditions stated in this Agreement, 46,232,085 newly-issued
shares of common stock, par value $0.001 per share (the "Shares"), of the
Company (the "Common Stock"); and

 

C.     Contemporaneously with the execution and delivery of this Agreement, the
Company and Deerfield Private Design Fund II, L.P. ("DPDF II"), Deerfield
Private Design International II, L.P ("DPDI II"), and Deerfield Special
Situations Fund, L.P. ("DSSF", and together with DPDF II and DPDI II,
collectively and individually, "Deerfield") are executing and delivering an
Exchange and Termination Agreement (the "Deerfield Agreement") dated as of the
date hereof, pursuant to which the loan currently outstanding under a Facility
Agreement, dated as of July 22, 2015, by and between Deerfield and the Company
("Deerfield Loan") will be retired and fully discharged in consideration of (and
subject to) (i) the Company paying to Deerfield $2.5 million out of the proceeds
received by the Company under this Agreement, (ii) the Company issuing to
Deerfield shares of common stock equal to two percent (2%) of the fully-diluted
stock of the Company post-Closing (as defined in the Deerfield Agreement) and
(iii) the Company paying to Deerfield regulatory and commercial AEROSURF®
milestone payments (as defined in the Deerfield Agreement) potentially totaling
up to $15 million.

 

NOW, THEREFORE, the Company and Buyer hereby agree as follows:

 

 

1.

PURCHASE AND SALE OF THE SHARES

 

(a)     Purchase of Shares. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, on the Closing Date (as defined
below), the Company shall issue and sell the Shares to Buyer, and Buyer agrees
to purchase the Shares from the Company. In accordance with Section 158 of the
Delaware General Corporation Law, the Shares shall be issued in un-certificated,
book-entry form, and, upon issuance, the ownership (and subsequent transfers) of
the Shares shall be recorded on the books and records of the Company.

 

--------------------------------------------------------------------------------

 

 

 

(b)     Purchase Price. The purchase price for the Shares shall be US $0.2163
per Share and the aggregate purchase price for the number of Shares to be
purchased by Buyer shall be TEN MILLION U.S. DOLLARS ($10,000,000) (the
"Purchase Price").

 

(c)     Closing Date. The date and time of the closing of the transactions
contemplated by this Securities Purchase Agreement (the "Closing") shall be
10:00 a.m. EDT, October 30, 2017, or such other date and time as is agreed to by
the Company and Buyer (the "Closing Date").

 

(d)     Form of Payment. On the Closing Date, (i) Buyer shall pay the Purchase
Price to the Company for the Shares to be issued and sold to Buyer on the
Closing Date, by wire transfer of immediately available funds in accordance with
the Company's written wire instructions, provided that, in lieu of cash and as a
portion of the Purchase Price, the outstanding principal amount of the loan
("Loan") made by Buyer to the Company under that certain Loan Agreement between
Buyer and the Company dated as of August 14, 2017 (the "Loan Agreement") shall
be applied in full satisfaction of a like amount of the Purchase Price and the
Loan shall thereby be discharged in full, and (ii) the Company shall instruct
its transfer agent to record in the Company's books and records, the Shares
issued and sold to Buyer pursuant to this Agreement at the Closing.

 

2.     BUYER REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

Buyer represents and warrants to the Company that as of the date hereof and as
of the Closing Date (unless as of a specified date therein):

 

(a)     Organization and Qualification. Buyer is an entity duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized and has the requisite corporate, partnership, limited liability
company or similar power and authorization, as applicable, to enter into and
perform its obligations under this Agreement, the Registration Rights Agreement
dated the date hereof by and between the Company and the Buyer substantially in
the form as set forth as Exhibit A attached hereto (the “Registration Rights
Agreement”), and each of the other agreements entered into by the parties hereto
in connection with the transactions contemplated by this Agreement (together
with this Agreement, the Registration Rights Agreement, collectively, the
"Transaction Documents").

 

(b)     No Public Sale or Distribution. Buyer is acquiring the Shares for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided however, by making the representations
herein, the Buyer does not agree to hold any of the Securities for any minimum
or other specific term.

 

(c)     Accredited Investor Status. Buyer is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D.

 

(d)     Reliance on Exemptions. Buyer understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Shares.

 

--------------------------------------------------------------------------------

 

 

 

(e)     Information. Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Shares which have been
requested by Buyer. Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by the Buyer or its representatives
shall modify, amend or affect the Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below. Buyer understands
that its investment in the Shares involves a high degree of risk and is able to
afford a complete loss of such investment. Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Shares.

 

(f)     No Governmental Review. Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.

 

(g)     Transfer or Resale. Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Shares have not been registered under the
1933 Act or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) subsequently registered thereunder or (B)
Buyer shall have delivered to the Company a representation letter, in a form
reasonably acceptable to the Company, to the effect that such Shares to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, such as pursuant to Rule 144 promulgated under
the 1933 Act, as amended, (or a successor rule thereto) ("Rule 144"); (ii) any
sale of the Shares made in reliance on Rule 144 may be made only in accordance
with the terms of Rule 144 and further, if Rule 144 is not applicable, any
resale of the Shares under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other person is under any obligation to register the
Shares under any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

 

(h)     Legends. Buyer understands that the Shares, if issued in certificated
form, shall bear any legend as required by the "blue sky" laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT, OR APPLICABLE STATE SECURITIES
LAWS, UNLESS SOLD PURSUANT TO (1) RULE 144 UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL, IN A CUSTOMARY FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES
LAWS.”

 

--------------------------------------------------------------------------------

 

 

 

(i)     Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and shall constitute the
legal, valid and binding obligations of Buyer enforceable against Buyer in
accordance with its terms, except as rights to indemnity and contribution may be
limited by state or federal securities laws or the public policy underlying such
laws, except as such enforceability may be limited by general principles of
equity, including as to limitations on the enforcement of the remedy of specific
performance and other equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law), or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' and contracting parties’ rights and remedies.

 

(j)     State of Organization. The Buyer is organized under the laws of the
Cayman Islands.

 

(k)     No Prior Short Selling. Buyer has not, directly or indirectly, engaged
in any Short Sales (as defined in Section 242.200 of Regulation SHO of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) of the Company’s
Common Stock since the time that Buyer was first contacted by the Company
regarding the investment in the Company contemplated by this Agreement.

 

(l)     No Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Buyer.

 

(m)     Compliance with Stock Exchange of Hong Kong. To the Buyer's knowledge,
no approval, authorization, consent or order of or filing with The Stock
Exchange of Hong Kong Limited ("SEHK"), and no approval of the shareholders of
Lee's (as defined in Section 4(n) below) is required in connection with the
issuance of the Shares contemplated hereby.  To the Buyer's knowledge, no
approval with the SEHK, and no approval of the shareholders of Lee’s is required
to keep the Company's Existing Equity Plans (as defined herein) after Closing if
each of them was adopted by the Company before the Closing.

 

3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to Buyer as of the date hereof and as of the
Closing Date (unless as of a specified date therein) that:

 

(a)     Organization and Qualification. Each of the Company and its
"Subsidiaries" (which for purposes of this Agreement means any entity (i) in
which the Company, directly or indirectly, owns capital stock or holds an equity
or similar interest and (ii) which has operations and material assets) are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power and authorization to own their properties and to carry on their
business as now being conducted. Each of the Company and its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. The Company has no Subsidiaries other than its
presently inactive subsidiary, Discovery Laboratories, Inc., formerly known as
Acute Therapeutics, Inc. Unless the context otherwise requires, all references
to the "Company" in this Agreement include Windtree Therapeutics, Inc. and its
Subsidiary, Discovery Laboratories, Inc. As used in this Agreement, "Material
Adverse Effect" means any material adverse effect on any of: (i) the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Company, taken as a whole, (ii) the transactions
contemplated hereby and by the other Transaction Documents or by the agreements
and instruments to be entered into in connection herewith or therewith, or (iii)
the authority or ability of the Company to perform its obligations under the
Transaction Documents.

 

--------------------------------------------------------------------------------

 

 

 

(b)      Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
Transaction Documents and to issue the Shares in accordance with the terms
hereof and thereof. The execution and delivery of the Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Shares,
have been duly authorized by the Company's Board of Directors, do not conflict
with the Company’s Certificate of Incorporation, as amended and as in effect on
the date hereof, including any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company (the
“Certificate of Incorporation”) or Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”) and no further consent or authorization is required
by the Company, the Board of Directors of the Company (the “Board of Directors”)
or its stockholders. This Agreement, the Registration Rights Agreement and the
other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
such enforceability may be limited by general principles of equity, including as
to limitations on the enforcement of the remedy of specific performance and
other equitable remedies (regardless of whether such enforceability is
considered in a proceeding in equity or at law), or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
and contracting parties’ rights and remedies. The Board of Directors has
approved resolutions (the “Signing Resolutions”) to authorize this Agreement,
the Registration Rights Agreement, and the transactions contemplated hereby and
thereby. The Signing Resolutions are valid, in full force and effect and have
not been modified or supplemented in any material respect. The Company has
delivered to the Buyer a true and correct copy of the Signing Resolutions as
approved by the Board of Directors of the Company.

 

(c)     Issuance of Shares. The Shares are duly authorized and, upon issuance
and payment in accordance with the terms hereof, shall be validly issued, fully
paid and non-assessable, and free from all taxes, liens and charges with respect
to the issue thereof, with the holders being entitled to all rights accorded to
a holder of Common Stock.

 

(d)     No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Shares) will not (i) result in a violation of the Certificate of
Incorporation or the Bylaws, or (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company is a party, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the securities exchange or
securities quotation service where the Common Stock is principally listed or
quoted for trading (the "Principal Market")) applicable to the Company or by
which any property or asset of the Company is bound or affected, except in the
case of clauses (i) through (iii), above, for such matters which, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The Company is not in violation of any term of or in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company, except for possible violations, defaults,
terminations or amendments that could not reasonably be expected to have a
Material Adverse Effect.

 

(e)     Consents. Except for (i) registration of the Shares under the 1933 Act
pursuant to the Registration Rights Agreement, and (ii) such consents,
notifications, approvals, authorizations, registrations or qualifications as may
be required under the 1934 Act and applicable state securities or "blue sky"
laws in connection with the purchase of the Shares by Buyer, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other person in order for it to execute, deliver
or perform any of its obligations under or contemplated hereby and by the other
Transaction Documents, in each case in accordance with the terms hereof and
thereof. The Company is unaware of any facts or circumstances that might prevent
the Company from obtaining or effecting any of the registration, application or
filings pursuant to the preceding sentence.

 

(f)     SEC Documents; Financial Statements. During the two years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof or prior to the Closing Date, and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents"). The SEC Documents, taken as a whole, complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
Company’s Subsidiary is not required to file any reports or other documents with
the SEC. As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles ("U.S.
GAAP"), consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

--------------------------------------------------------------------------------

 

 

 

(g)     Absence of Certain Changes. Except as disclosed in the SEC Documents and
Schedule 3(g), since June 30, 2017, there has been no material adverse change
and no material adverse development in the business, properties, operations,
condition (financial or otherwise), results of operations or prospects of the
Company other than losses incurred in the ordinary course of business. Except as
disclosed in the SEC Documents and Schedule 3(g), since June 30, 2017, the
Company has not (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, in excess of $250,000 outside of the ordinary
course of business or (iii) had capital expenditures, individually or in the
aggregate, in excess of $250,000. The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings.

 

(h)     No Undisclosed Events, Liabilities, Developments or Circumstances.
Except for the transactions contemplated by this Agreement, no material event,
liability, development or circumstance has occurred or exists with respect to
the Company, or its business, properties, prospects, operations or financial
condition, that would require public disclosure or announcement by the Company
under applicable securities laws and which has not been publicly disclosed or
announced.

 

(i)     Conduct of Business; Regulatory Permits. The Company is not in violation
of any term of or in default under the Certificate of Incorporation or Bylaws.
Except as disclosed in the SEC Documents and Schedule 3(i), the Company is not
in violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company, and the Company will not conduct its
business in violation of any of the foregoing, except for possible violations
which would not, individually or in the aggregate, have a Material Adverse
Effect. Since May 5, 2017, (i) the Common Stock has been designated for
quotation on the OTC Markets Group Inc.’s OTCQB® Market (“OTCQB”), (ii) trading
in the Common Stock has not been suspended by the SEC or OTCQB since May 5, 2017
and (iii) since May 5, 2017, the Company has received no communication, written
or oral, from the SEC or OTCQB regarding the violation of a rule or the
suspension or delisting of the Common Stock from OTCQB. The Company possesses
all certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct its business,
except where the failure to possess such certificates, authorizations or permits
would not have, individually or in the aggregate, a Material Adverse Effect,
and, the Company has not received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

 

--------------------------------------------------------------------------------

 

 

 

(j)     Foreign Corrupt Practices. Neither the Company, nor any director,
officer, agent, employee or other person acting on behalf of the Company has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

(k)     Sarbanes-Oxley Act. The Company is in compliance with all applicable
provisions of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.

 

(l)     Transactions With Affiliates. Except as set forth in the SEC Documents,
none of the officers, directors or employees of the Company is presently a party
to any transaction with the Company that would be required to be disclosed in
the SEC Documents under Item 404 of Regulation S-K under the 1933 Act.

 

(m)     Equity Capitalization. The Company's equity capitalization, on a fully
diluted basis, as of the date hereof, is set forth on Schedule 3(m). All
outstanding shares set forth therein have been validly issued and are fully paid
and nonassessable. Except as disclosed in Schedule 3(m) or as permitted under
this Agreement: (i) none of the Company's capital stock is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company; (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional capital stock of the Company or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company; (iii) except for
indebtedness of the Company incurred in the ordinary course of business of the
Company, which in the aggregate would not reasonably be expected to have a
Material Adverse Effect, other than the Deerfield Loan, there are no outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing material indebtedness of the
Company or by which the Company is or may become bound; (iv) except for
financing statements related to indebtedness of the Company described in the SEC
Documents, there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company; (v) there are no outstanding securities or instruments of the
Company which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem a security of the Company; (vi) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Shares; (vii) the Company does not have
any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement; and (viii) the Company has no material liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Company's business and which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The Company has
furnished or made available to the Buyer true and correct copies of the
Company’s Certificate of Incorporation and the Bylaws.

 

--------------------------------------------------------------------------------

 

 

 

(n)     Absence of Litigation. Except as disclosed in Schedule 3(n), there are
no actions, suits, proceedings, inquiries or investigations before or by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, the Common Stock or any of the Company's
officers or directors, whether of a civil or criminal nature or otherwise,
which, individually or in the aggregate, might reasonably be expected to have a
Material Adverse Effect.

 

(o)     Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company is engaged. The Company has not received any notice or obtained any
knowledge of circumstances indicating that it will not be able to renew its
existing insurance coverage (modified to the extent deemed prudent and customary
by the management of the Company) as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that is commercially reasonable and not reasonably likely to
result in a Material Adverse Effect.

 

(p)     Employee Relations. The Company believes that its relations with its
employees are good. No executive officer of the Company (as defined in Rule
501(f) of the 1933 Act) has notified the Company that such officer intends to
leave the Company or otherwise terminate such officer's employment with the
Company. No executive officer of the Company, to the knowledge of the Company,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any restrictive covenant to which the
Company and such executive are parties, and, to the knowledge of the Company,
the continued employment of each such executive officer does not subject the
Company to any liability with respect to any of the foregoing matters. The
Company is in compliance with all federal, state, local and foreign laws and
regulations respecting employment and employment practices, terms and conditions
of employment and wages and hours, except where failure to be in compliance
would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

(q)     Title. Except as disclosed in Schedule 3(q), the Company has good and
marketable title to all personal property owned by it which is material to its
business, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company. Any real property and facilities held under lease by the Company are
held under valid, subsisting and enforceable leases with such exceptions as are
not material and do not interfere with the use made and proposed to be made of
such property and buildings by the Company. The Company owns no real property.

 

--------------------------------------------------------------------------------

 

 

 

(r)     Intellectual Property Rights. The Company owns or possesses adequate
rights or licenses to use all material trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (collectively, "Intellectual Property
Rights") which are necessary to conduct its business as now conducted, except to
the extent that failure to own, possess, license or otherwise hold adequate
Intellectual Property Rights would not reasonably be expected to have a Material
Adverse Effect. The Company has delivered to the Buyer a schedule setting forth
the Company’s active and registered Intellectual Property Rights that will
expire or terminate by the terms and conditions thereof within two years from
the date of this Agreement (the foregoing schedule, the “IPR Schedule”). Except
as disclosed in the IPR Schedule, none of the Company’s active and registered
Intellectual Property Rights will expire or terminate by the terms and
conditions thereof within two years from the date of this Agreement. Except for
any infringement, claim, action, proceeding, or other circumstance that would
not reasonably be expected to have a Material Adverse Effect, the Company does
not have any knowledge of any infringement by the Company of Intellectual
Property Rights of others. There is no claim, action or proceeding being made,
brought or, to the knowledge of the Company, threatened against the Company
regarding its Intellectual Property Rights, (iii) any facts or circumstances
which might give rise to any of the foregoing infringements or claims, actions
or proceedings. The Company has taken commercially reasonable measures to
protect the secrecy, confidentiality and value of all of its Intellectual
Property Rights.

 

(s)     Environmental Laws. The Company (i) is in compliance with any and all
Environmental Laws (as hereinafter defined), (ii) has received all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business and (iii) is in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. The term
"Environmental Laws" means all federal, state or local laws and regulations
relating to pollution or protection of human health, safety or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
"Hazardous Materials") into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

 

(t)     Tax Status. The Company (i) has made or timely filed all federal and
material state income and other tax returns, reports and declarations required
by any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of any taxes payable for periods subsequent
to the periods to which such returns, reports or declarations apply. To the
knowledge of the Company, there are no unpaid taxes in any material amount
claimed to be due and payable by the taxing authority of any jurisdiction and no
factual basis for any such claim.

 

--------------------------------------------------------------------------------

 

 

 

(u)     Internal Accounting and Disclosure Controls. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. GAAP and
to maintain asset accountability, (iii) access to assets is permitted only in
accordance with management's general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-14 under the 1934 Act) that are designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act (i) is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
and (ii) is accumulated and communicated to the Company’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure.

 

(v)     Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed.

 

(w)     Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Shares to be sold to Buyer hereunder will be,
or will have been, fully paid or provided for by the Company, and all laws
imposing such taxes will be or will have been complied with.

 

(x)     No Poison Pill. There are no rights agreement, “poison pill”
anti-takeover plan or other agreement or understanding to which the Company is a
party or by which it is bound with respect to any equity security of the
Company.

 

(y)     Disclosure. All disclosure provided by the Company to Buyer regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Company are
true and correct and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. To the knowledge of the Company, no event or circumstance has
occurred or information exists with respect to the Company or its business,
properties, operations or financial conditions, which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed (assuming for this
purpose that the Company's reports filed under the 1934 Act are being
incorporated into an effective registration statement filed by the Company under
the 1933 Act). The Company acknowledges and agrees that Buyer does not make and
has not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth herein.

 

(z)     No Broker. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.

 

--------------------------------------------------------------------------------

 

 

 

(aa)     Amendment to the 2011 Long-term Incentive Plan. The amendment to the
2011 Long-term Incentive Plan to increase the number of shares available for
issuance under the 2011 Long-term Incentive Plan (as approved by the Board of
Directors of the Company on October 25, 2017) shall be effective on or before
the Closing Date.

 

 

4.

COVENANTS.

 

(a)     Corporate Existence; No Conflicting Agreements. Until the earlier of (i)
the date that is four (4) years from the Closing Date or (ii) the date on which
Buyer initially ceases to be the owner, either directly or indirectly through
one or more affiliates, of at least twenty percent (20%) of the Issued and
Outstanding Equity Stock of the Company (“20% Holder”), the Company (i) will
take all steps necessary to preserve and continue the corporate existence of the
Company, and (ii) without the prior written consent of Buyer, shall not enter
into any agreement, the terms of which agreement would restrict or impair the
right or ability of the Company to perform any of its obligations under this
Agreement, the Registration Rights Agreement or any of the other Transaction
Documents. For purposes of this Agreement, "Issued and Outstanding Equity Stock"
means as of any date, the sum of (i) the number of shares of Common Stock issued
and outstanding, plus (ii) the number of shares of Common Stock directly or
indirectly issuable upon exercise, conversion or exchange of (A) issued and
outstanding fully-paid prefunded warrants and (B) issued and outstanding
convertible preferred securities directly or indirectly convertible into or
exchangeable or exercisable for capital stock; in each case without giving
effect to any limitations on exercise, conversion or exchange thereof as of such
date.

 

(b)     Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Shares as required under Regulation D. The Company, on or before the Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Shares for sale
to Buyer pursuant to this Agreement under applicable securities or "Blue Sky"
laws of the states of the United States (or to obtain an exemption from such
qualification). The Company shall make all filings and reports relating to the
offer and sale of the Shares required under applicable securities or "Blue Sky"
laws of the states of the United States only in such jurisdictions as Buyer
shall reasonably request following the Closing Date applicable to Buyer.

 

(c)     Disclosure of Transactions and Other Material Information. The Company
shall, on or before 8:30 a.m., New York City Time, no later than the first
trading day after the Closing Date, issue a press release (the "Press Release")
disclosing the material terms of the transactions contemplated hereby. The
Company shall provide Buyer an advance copy of the Press Release and agrees to
consider comments that Buyer may provide but shall nevertheless be entitled to
make such disclosure as it deems appropriate to meet its disclosure obligations
under the 1934 Act. On or before 8:30 a.m., New York City Time, no later than
the third trading day following the Closing Date, the Company shall file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by the Transaction Documents in the form required by the 1934 Act. The Company
shall not, and shall cause each of its officers, directors, employees and agents
not to, provide Buyer with any material, nonpublic information regarding the
Company from and after the filing of the Press Release without the express
written consent of Buyer pursuant to a Confidentiality and Nondisclosure
Agreement.

 

--------------------------------------------------------------------------------

 

 

 

(d)     Conduct of Business. The Company shall use commercially reasonable
efforts to conduct its business to avoid violations of any law, ordinance or
regulation of any governmental entity, except where such violations would not,
either individually or in the aggregate, be reasonably expected to result in a
Material Adverse Effect.

 

(e)     Compliance with Laws. The Company shall comply in all material respects
with its reporting, filing and other obligations under the applicable securities
laws.

 

(f)     Listing, Reporting and Rules 144 Requirements. So long as Buyer is a 20%
Holder, the Company shall not take any action or file any document (whether or
not permitted by the 33 Act or the rules promulgated thereunder) to terminate or
suspend its reporting and filing obligations under the 33 Act or the 34 Act
without the approval of the Buyer. So long as Buyer is a 20% Holder, the Company
will take all actions necessary to continue the quotation or listing of its
Common Stock on the OTC markets as it is currently quoted, and will use its
reasonable best efforts to seek listing of the Common Stock on a national stock
exchange by means necessary and lawful as soon as practicable, including without
limitation taking actions to effectuate a reverse stock split of the equity
securities. The Company further covenants that it will take such further actions
as the Buyer may reasonably request, all to the extent required from time to
time to enable the Buyer to sell the Shares without registration under the 33
Act within the limitation of the exemptions provided by Rule 144. Upon the
request of the Buyer, the Company shall deliver to the Buyer (and/or its
successor and assigns, as applicable) a written certification of a duly
authorized officer as to whether it has complied with such requirements.

 

(g)     Board of Directors. On or prior to thirty (30) days following the
Closing Date, the Company shall cause up to two individuals designated by Buyer
to be elected to the Board of Directors in accordance with Section 11 and/or
Section 12 of the Bylaws, provided that the Company shall have a reasonable
opportunity to review the credentials of such individuals, each of whom shall
provide such information as the Company may reasonably request to complete its
diligence activities. The Company shall take all necessary actions in accordance
with its Certificate of Incorporation and Bylaws, the relevant rules and
regulations so that the annual meeting of stockholders of the Company for 2018
to, among other things, elect directors of the Board of Directors (the “2018
Annual Meeting”) shall be held no later than June 30, 2018.

 

(h)     Battelle Waiver. On or prior to the Closing Date, the Company shall
obtain from Battelle Memorial Institute (“Battelle”) a waiver of its right, as a
holder of the Company’s Series A Convertible Stock, par value $0.001 per share
(the “Series A Preferred Stock”), to certain liquidation preferential payments
pursuant to and in accordance with the Certificate of Designations of
Preferences, Rights and Limitations of Series A Convertible Preferred Stock, as
amended and as in effect as of the date hereof, in form and substance that is
acceptable to the Buyer (the “Battelle Waiver”) and shall have delivered to the
Buyer a copy of such duly executed Battelle Waiver.

 

(i)     Battelle MOU. On or prior to the Closing Date, the Company shall use its
best efforts to enter into a memorandum of understanding with Battelle in form
and substance that is reasonably acceptable to the Buyer (the “Battelle MOU”)
and shall have delivered a copy of the duly executed Battelle MOU to the Buyer.

 

--------------------------------------------------------------------------------

 

 

 

(j)     Executive Incentives and Amendments to Employment Agreements.

 

(i)     Effective as of the Closing Date, the Company, the Company’s President
and Chief Executive Officer (Craig Fraser), Senior Vice President and Chief
Financial Officer (John A. Tattory) and Senior Vice President and Chief Medical
Officer (Steven G. Simonson) hereby amend Section 6(a) of each such executive’s
employment agreement (each an “Employment Agreement”; each such executive, an
“Executive”) to reflect the terms set forth on Schedule 4(j) attached hereto
(the “Amendment”; and each Employment Agreement so revised, a “Revised
Employment Agreement”). Within fifteen (15) days after the Closing Date, the
parties to each Revised Employment Agreement shall restate the Revised
Employment Agreement to incorporate the Amendment which shall take effect
retrospectively at a time immediately before the Closing Date (each a “Restated
Employment Agreement”).  For the avoidance of doubt, until such time as the
Restated Employment Agreements are executed and delivered by the Company and the
Executives, the Company and each of the Executives hereby agree to abide by the
terms of the Revised Employment Agreement.

 

(ii)      The parties to the Revised Employment Agreement further acknowledge
and agree that no action is required and no additional benefits arise under
Section 6(b) of the Revised Employment Agreements as a result of the
consummation of the transactions contemplated by the Transaction Documents.  The
parties to the Revised Employment Agreement further agree that all options
granted to Executives that are outstanding as of the Closing Date shall remain
outstanding and continue to vest in accordance with their terms. For the
avoidance of doubt, each of the Executives shall not be entitled to receive in
exchange for or to acquire any equity securities of Lee’s as a result of the
exercise of any outstanding options and awards of shares that the Company has
previously granted to the Executive. Other than as set forth on Schedule
4(j)(ii) attached hereto, there are no other outstanding options and awards of
shares that the Company has previously granted to the Executives.

 

(iii)     Schedule 4(j)(iii) sets forth all of the Company’s equity plans,
arrangements and other agreements to which the Company is a party (including the
governing documents or any other terms and conditions for the options but except
for the Revised Employment Agreements) (together with the Revised Employment
Agreements, collectively, the “Existing Equity Plans”), pursuant to which the
Company may grant shares of, options or other rights to acquire, the Company’s
stock to employees or members of the Board of Directors of the Company. For so
long the Company is a direct or indirect Subsidiary of Lee’s, the Company shall
not adopt any new equity plan or amend any Existing Equity Plan without the
approval of the Buyer. At the written request of the Company from time to time,
the Buyer shall give a reply to the Company based on the Buyer’s knowledge and
the circumstances of fact at the time when the reply is made so as to (i)
confirm that the Company is a direct or indirect Subsidiary of Lee’s or (ii)
advise that the Company is not a direct or indirect Subsidiary of Lee’s and the
Company shall be entitled to rely on such reply provided by the Buyer. For
purpose of the foregoing, the term “Subsidiary” refers to (i) a “subsidiary
undertaking” as defined in schedule 1 to the Companies Ordinance (Cap 622, Laws
of Hong Kong); (ii) any entity which is accounted for and consolidated in the
audited consolidated accounts of another entity as a subsidiary pursuant to
applicable Hong Kong Financial Reporting Standards or International Financial
Reporting Standards; and (iii) any entity which will, as a result of acquisition
of its equity interest by another entity, be accounted for and consolidated in
the next audited consolidated accounts of such other entity as a subsidiary
pursuant to applicable Hong Kong Financial Reporting Standards or International
Financial Reporting Standards.

 

--------------------------------------------------------------------------------

 

 

 

(k)     Convertible and Derivative Equity Securities. For so long as the Company
is a direct or indirect Subsidiary of Lee’s, the Company shall not amend any
terms and conditions of the warrants, Pre-Funded Warrants, Preferred Stock or
any other similar rights or convertible securities of the Company (collectively,
the “Convertible and Derivative Equity Securities”) and each of their
instrument, governing document or similar document (“T&C”) unless the Company
has notified the Buyer and Lee’s and given reasonable time sufficient for Lee’s
to obtain approval from SEHK for any amendment to the T&C (if necessary) in
advance before the amendment(s) to the T&C become effective. For the avoidance
of doubt, holders of any Convertible and Derivative Equity Securities shall not
be entitled to receive, in exchange for, or to acquire any equity securities of
Lee’s as a result of the conversion or exercise of such Convertible and
Derivative Equity Securities.

 

(l)     Use of Proceeds. The Company will use the net proceeds from the sale of
the Shares, after payment of legal fees and other closing costs, to retire the
Deerfield debt, support the Lee’s License Agreement activities, and general
working capital requirements focused on the advancement of the AEROSURF,
lyophilized  KL4 surfactant and aerosol delivery system development programs.

 

(m)      Expenses. At Closing, the Company shall disperse to the Buyer out of
the proceeds received by the Company at Closing the sum of $50,000 for its
expenses related to the consummation of the transactions contemplated hereunder.

 

(n)     Covenants to comply with the Listing Rules. The Company agrees that if
any term of any Existing Equity Plan or T&C conflicts or is inconsistent with
the requirements under the Rules Governing the Listing of Securities on the SEHK
(as amended from time to time) in which Lee’s Pharmaceutical Holdings Limited, a
company incorporated in the Cayman Islands with limited liability (“Lee’s”)
and/or its subsidiaries shall be subject to (the “Listing Rules”), it shall upon
written notice from the Buyer, refrain from (i) any act or actions (including
the grant of options but excluding the issue of shares of the Company upon the
exercise of the existing outstanding options) which may result in the
contravention of the Listing Rules; and (ii) upon the written request of the
Buyer or Lee’s, promptly take any and all such action, as may be necessary to
amend the terms of the Existing Equity Plans for the purpose of compliance with
the relevant requirements under the Listing Rules, it being understood that the
Company has no obligation to make an investigation or analysis of the Listing
Rules and the Company may rely on the Buyer for such investigation or analysis.

 

--------------------------------------------------------------------------------

 

 

 

(o)     Preemptive Rights of the Buyer.

 

(i)     The Company hereby grants the Buyer the right during the Effective
Period (as defined below) to purchase up to the Buyer’s Pro Rata Share of any
new Equity Securities (as defined below) (other than any Excluded Securities (as
defined below)) (the "New Securities") that the Company may from time to time
propose to issue or sell to any party (the “Proposed Transaction”). “Buyer’s Pro
Rata Share” means the percentage of the Company’s total outstanding voting stock
owned by the Buyer immediately prior to the Proposed Transaction. "Equity
Securities" means any and all equity securities of the Company and any
securities of the Company convertible into, exchangeable for, or exercisable
for, such equity securities, and warrants or other rights to acquire such
Membership Interests. “Excluded Securities” means equity securities of the
Company issued in connection with: (i) a grant to any existing or prospective
consultants, employees, officers or directors pursuant to any profits interest
plan or similar equity-based plans or other compensation agreement, (ii) the
conversion or exchange of any securities of the Company into equity securities
of the Company, or the exercise of any warrants or other rights to acquire
equity securities of the Company, and (iii) any acquisition by the Company of
any equity interests, assets, properties, or business of any person, any merger,
consolidation, or other business combination involving the Company; an equity
split, payment of distributions, or any similar recapitalization; any joint
venture, strategic partnership, licensing arrangement or other similar business
ventures for a bona-fide business purpose other than primarily for capital
raising purposes; provided, that such transaction shall have been approved by
the Board of Directors. “Effective Period” means the period commencing on the
date hereof and ending on the earlier of (i) the third anniversary of this
Agreement, and (ii) the date on which the Buyer (together with its affiliate (as
defined in Rule 405 promulgated under the 1933 Act)) shall hold less than 35% of
the Company’s total outstanding voting stock.

 

(ii)     The Company shall give written notice (an "Issuance Notice") of any
Proposed Transaction to the Buyer within five (5) days following approval of any
such Proposed Transaction. The Issuance Notice shall set forth the material
terms and conditions of the Proposed Transaction, including:

 

(1)     the number and description of the New Securities proposed to be issued
and the percentage interest in the Company such issuance would represent, as
well as the Buyer's Pro Rata Share;

 

(2)     the proposed closing date of the Proposed Transaction, which shall be at
least six (6) trading days after the date of the Issuance Notice;

 

(3)     the proposed purchase price; and

 

(4)     if the consideration to be paid by any prospective purchaser includes
non-cash consideration, the Board of Director’s good-faith determination of the
fair market value thereof.

 

(iii)     The Buyer shall for a period of five (5) trading days following the
receipt of an Issuance Notice (the "Exercise Period") have the right to elect to
purchase up to the Buyer’s Pro Rata Share of the New Securities at the purchase
price set forth in the Issuance Notice by delivering a written notice to the
Company (an "Acceptance Notice"). The failure of the Buyer to deliver an
Acceptance Notice by the end of the Exercise Period shall constitute a waiver of
its rights under this Section 4(o) with respect to the purchase of such New
Securities, but shall not affect its rights with respect to any Proposed
Transaction in the future.

 

--------------------------------------------------------------------------------

 

 

 

(p)     Further Actions. The Company agrees that it shall, in good faith,
promptly take any and all such action, including without limitation the
amendment of the Certificate of Incorporation and/or Bylaws, as may, in the
opinion of its counsel, be necessary to effect the transactions contemplated
hereby and in any of the other Transaction Documents.

 

5.     TRANSFER RESTRICTIONS.

 

If all or any of the Shares are sold or otherwise transferred at a time when
there is an effective registration statement to cover the issuance or resale of
the Shares or Rule 144 is available for resale of such Shares without volume or
manner of sale restrictions, the Shares issued pursuant to any such sale or
transfer shall be issued free of all legends, provided that, in the case of
legend-free issuance in reliance on Rule 144, the holder of the Shares provides
a representation letter in the form and substance reasonably acceptable to the
Company that such Shares may be issued without a restrictive legend.

 

6.     CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Shares to Buyer at
the Closing is subject to the satisfaction by Buyer, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company's sole benefit and may be waived by the Company at any time in
its sole discretion by providing Buyer with prior written notice thereof:

 

(a)     This Agreement shall not have been terminated pursuant to Section 8.

 

(b)     Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company.

 

(c)     Buyer shall have delivered to the Company the Purchase Price for the
Shares on the Closing Date by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company (or, if applicable, in
lieu of cash, Shares may be delivered in consideration of satisfaction of the
outstanding Loan under the Loan Agreement.

 

(d)     The representations and warranties of Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and Buyer shall have performed, satisfied and complied
in all material respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by Buyer at or
prior to the Closing Date applicable to Buyer.

 

7.     CONDITIONS TO BUYER'S OBLIGATION TO PURCHASE.

 

The obligation of Buyer to purchase the Shares on the Closing Date is subject to
the satisfaction by the Company of each of the following conditions at or before
the Closing Date, provided that these conditions are for Buyer's sole benefit
and may be waived by Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

 

(a)     This Agreement shall not have been terminated pursuant to Section 8
hereof.

 

(b)     The Company shall have duly executed each of the Transaction Documents
and delivered the same to the Buyer.

 

--------------------------------------------------------------------------------

 

 

 

(c)     The Common Stock shall remain listed or quoted on the OTCQB market (or a
national securities exchange), shall not have been suspended by the SEC or the
national securities exchange, if applicable.

 

(d)     The Battelle MOU shall have been duly approved and executed by the
parties thereto and an executed copy of which shall have been delivered by the
Company to the Buyer.

 

(e)     The Deerfield Agreement shall have been duly approved and executed by
the parties thereto and an executed copy of which shall have been delivered to
the Buyer.

 

(f)     The Company shall have issued to the Buyer Shares sold to the Buyer
pursuant to this Agreement and shall have instructed its transfer agent to
record in the Company’s books and records the Shares in the name of the Buyer on
the Closing Date.

 

(g)     The Battelle Waiver shall have been duly approved, executed by the
parties thereto and shall remain in full force and effect and a copy of the
Battelle Waiver shall have been delivered to the Buyer.

 

(h)     The representations and warranties of the Company shall be true and
correct as of the date when made and as of the applicable Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date) and the Company shall have performed, satisfied and complied in
all respects with the covenants, agreements and conditions required by this
Agreement, the Registration Rights Agreement and the other Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
applicable Closing Date.

 

(i)     The Buyer shall have received the opinion of the Company’s legal counsel
dated as of the date hereof in customary form and substance that is acceptable
to the Buyer.

 

(j)     The Signing Resolutions shall remain in full force and effect without
any amendment or supplement thereto as of the Closing Date.

 

(k)     The Company shall have delivered to the Buyer a good standing
certificate issued by the Secretary of State of the State of Delaware as of a
date within five (5) trading days of the Closing Date.

 

(l)     The Company shall have delivered to the Buyer a certified copy of the
Certificate of Incorporation, as certified by the Secretary of State of the
Delaware within five (5) trading days of the Closing Date.

 

(m)     The Company shall have delivered to the Buyer a secretary’s certificate
executed by the Secretary of the Company, dated as of the Closing Date, as to
the Certificate of Incorporation and Bylaws of the Company and the Signing
Resolutions.

 

(n)      The Company shall have obtained all governmental, regulatory or third
party consents (including without limitation, any anti-assignment consent
related to the change of control of the Company) and approvals, if any,
necessary for the sale of the Shares, and

 

--------------------------------------------------------------------------------

 

 

 

(o)     The Company shall have delivered to Buyer such other documents relating
to the transactions contemplated by this Agreement as Buyer or its counsel may
reasonably request.

 

8.     TERMINATION. This Agreement may be terminated at any time prior to the
Closing Date as follows:

 

(a)     by mutual written consent of the Company and the Buyer;

 

(b)     In the event that on the Closing Date the Company or Buyer has failed to
satisfy the conditions set forth in Sections 6 or 7 above, as applicable (and
the non-breaching party has failed to waive such unsatisfied condition(s)), the
non-breaching party shall have the option to terminate this Agreement without
liability of either party to the other party.

 

9.     MISCELLANEOUS.

 

(a)     Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(b)     Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c)     Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)     Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

--------------------------------------------------------------------------------

 

 

 

(e)     Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between Buyer, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor Buyer makes any representation, warranty, covenant or undertaking
with respect to such matters. No provision of this Agreement may be amended
other than by an instrument in writing signed by the Company and Buyer. No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Common Shares then outstanding.

 

(f)     Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one trading day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

 

Windtree Therapeutics, Inc.

2600 Kelly Road, Suite 100

Warrington, PA 18976

Telephone:     (215) 488-9300

Facsimile:     (215) 488-9557

Attention:     Legal Department

Email:          MTempleton@Windtreetx.com

Attention:      Finance Department

Email:          JTattory@Windtreetx.com

 

with a copy to (which shall not constitute notice):

 

Dentons US LLP

1221 Avenue of the Americas

New York, NY 10020-1089

Telephone:     (212) 398-5787

Facsimile:     (212) 768-6800

Attention:     Ira L. Kotel

Email:           ira.kotel@dentons.com

 

--------------------------------------------------------------------------------

 

 

 

If to Buyer:

 

c/o Lee’s Pharmaceutical (HK) Ltd.

Share 110-111, Bio-Informatics Centre

No. 2 Science Park West Avenue

Hong Kong Science Park, Shatin, Hong Kong

Telephone:     (852) 2314 1282

Facsimile:     (852) 2314 1708

Attention:     Dr. Benjamin Li

Email:          drli@leespharm.com

 

with a copy to (which shall not constitute notice):

 

King & Wood Mallesons LLP

500 5th Avenue, 50th Floor

New York, New York 10110

Telephone:      (347) 926-7542

Facsimile:      (917) 591-8167

Attention:     Laura H. Luo

Email:          laura.luo@us.kwm.com

 

or to such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.

 

(h)     No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

 

(i)     Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and Buyer contained in Sections 2
and 3, the agreements and covenants set forth in Sections 4, 5, 8 and 9 shall
survive the Closing and the delivery of Shares.

 

(j)     Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

--------------------------------------------------------------------------------

 

 

 

(k)     Indemnification. In consideration of Buyer's execution and delivery of
the Transaction Documents and acquiring the Shares thereunder and in addition to
all of the Company's other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless Buyer, any affiliate
of Buyer and each of their respective partners, members, officers, directors,
employees and investors and any of the foregoing persons' accounting and legal
representatives retained in connection with the transactions contemplated by
this Agreement (collectively, the "Indemnitees") from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the "Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated thereby, or (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any certificate, instrument or document contemplated
thereby. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 

(l)     No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(m)     Remedies. Buyer shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which such holders have under
any law. Any person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.

 

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
pages to this Securities Purchase Agreement to be duly executed as of the date
first written above.

 

 

COMPANY:

WINDTREE THERAPEUTICS, INC.

 

 

 

By:     /s/ Craig Fraser               

Name:     Craig Fraser

Title:     President and Chief Executive Officer

 

 

 

BUYER:

LPH INVESTMENTS LIMITED

 

 

 

By:     /s/ Benjamin Li, Ph.D               

Name:     Benjamin Li, Ph.D               

Title:     Chief Executive Officer          

 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
pages to this Securities Purchase Agreement to be duly executed as of the date
first written above.

 

 

 

 

 

Executive Officers of the Company:

 

With respect to Section 4(j) only

 

Craig Fraser

 

 

/s/ Craig Fraser               

 

Title: President and Chief Executive Officer

 

 

 

John Tattory

 

 

/s/ John Tattory               

Title: Senior Vice President and Chief Financial Officer

 

 

 

Steven G. Simonson, M.D.

 

 

/s/ Steven G. Simonson          

Title: Senior Vice President and Chief Medical Officer

 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULES

 

 

Schedule 3(g)          –     Absence of Certain Changes

Schedule 3(i)           –     Conduct of Business; Regulatory Permits

Schedule 3(m)          –      Equity Capitalization

Schedule 3(n)           –      Absence of Litigation

Schedule 3(q)           –      Title to Property

Schedule 4(j)(i)     –     Amendment to Employment Agreements

Schedule 4(j)(ii)     –     Executive Options and Awards

Schedule 4(j)(iii)     –     Executive Options and Awards; Equity Plans

 

 

EXHIBITS

 

Exhibit A          –     Registration Rights Agreement

 

--------------------------------------------------------------------------------

 

 

 

Schedule 3(g)

 

Absence of Certain Changes

 

 

None

 

--------------------------------------------------------------------------------

 

 

 

 

 

Schedule 3(i)

 

Conduct of Business; Regulatory Permits

 

 

None

 

--------------------------------------------------------------------------------

 

 

 

 

Schedule 3(m)

 

Equity Capitalization

 

 

in thousands of shares

 

Conversion and Exercise Prices

 

Expiration

Date

 

 

Agreement Date

 

 

Closing Date

Authorized Shares

 

 

 

 

Preferred Stock

 

 

5,000

5,000

Common Stock

 

 

120,000

120,000

Outstanding Shares and Derivatives

 

 

 

 

Series A Preferred Stock, as converted*

 

 

3,203

3,203

Common Stock

 

 

15,560

63,214

Prefunded Warrants

 

 

893

893

Warrants

 

 

 

 

2017 February Financing (Series A-1)

$ 1.37

02/15/24

7,049

7,049

2015 July Financing (Series A & Series B)

$ 9.80

07/22/22

4,792

4,792

2014 Battelle Collaboration Agreement

$ 70.00

10/10/24

71

71

2013 February Deerfield Loan

$ 39.34

02/13/19

167

-

2013 December Deerfield Loan

$ 39.34

02/13/19

333

-

Employee Options

       

February 2017 grant

$ 1.23

03/01/27

677

677

August 2016 BOD grant

$ 1.84

08/04/26

60

60

July 2016 grant

$ 1.77

07/28/26

209

209

February 2016 grant

$ 2.33

02/02/26

163

163

Fraser Inducement

$ 2.33

02/02/26

205

205

Miscellaneous new hire grants 2015-2016

$1.78 - $6.86

08/03/25 - 07/25/26

18

18

Other

> $16

08/14/25

374

374

 

 

Grant Price

 

Vesting

Dates

 

Agreement Date

 

Closing Date

Employee RSUs

       

Executive RSUs

$ 0.2163

3/15/2018

3/15/2019

3,800

3,800

Fully Diluted Equity Capitalization

 

 

37,574

84,728

Treasury Stock

 

 

1,492

1,492

*Right of Redemption: In the event of a Deemed Liquidation Event (as defined in
the Certificate of Designations, Preferences and Rights) involving the sale of
all or substantially all the assets of the Company, then the holders of at least
a majority of outstanding shares of Preferred Stock may require the redemption
of such shares. The investors to the Preferred Stock pursuant to their
securities purchase agreement, dated February 13, 2017, hold a participation
right that grants them the right, during the period ending on February 13, 2018,
to participate in the next bona fide capital raising transaction of the
Company(a “Subsequent Financing”), such that investors of the Preferred Stock
has the right to participate in the Subsequent Financing to maintain the same
Beneficial Ownership Percentage (as defined in their securities purchase
agreement) immediately after the Subsequent Financing that such investors had
immediately prior to the Subsequent Financing. Asset Lien: Substantially all of
the assets of the Company are subject to a lien in favor of Deerfield under the
Facility Agreement and related documents. These liens will be terminated
effective with the Closing.

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 3(n)

 

Absence of Litigation

 

 

None

 

--------------------------------------------------------------------------------

 

 

 

Schedule 3(q)

 

Title to Property

 

 

Substantially all of the assets of the Company are subject to a lien in favor of
Deerfield under the Facility Agreement and related documents. These liens will
be terminated effective with the Closing.

 

 

--------------------------------------------------------------------------------

 

 

 

 

Schedule 4(j)(i)

 

Amendment to Employment Agreements

 

 

Each Employment Agreement is hereby amended by this Amendment to Employment
Agreements (this “Amendment”) to incorporate and reflect the following terms:

 

 

1.

Solely with respect to the Change of Control (as defined in the applicable
Executive's Employment Agreement) occurring as a result of the transactions
contemplated by this Agreement, in lieu of the Annual Bonus (as defined in such
Executive's Employment Agreement) that otherwise would be payable pursuant to
Section 6(a) of such Employment Agreement, the executive shall be entitled to an
award of equity granted on or before the Closing under the Company’s 2011
Long-term Incentive Plan (“2011 Incentive Plan”), as amended, having a value
when issued equal to the combined total value of the 2017 and 2018 Target Bonus
Amounts (as defined in such executive's Employment Agreement).

 

 

2.

Payment Terms:

 

 

a.

Form of equity: Paid in Restricted Stock Units (RSUs) (as defined or permitted
under the 2011 Incentive Plan) equal to the combined total value of the 2017 and
2018 Annual Bonus provided under each applicable Employment Agreement for such
Executive.

 

b.

Timing: RSUs shall be approved and granted on or before the Closing and will be
issued within 10 days after authorization of additional shares available for
issuance under the 2011 Long-term Incentive Plan and registration with the
Securities and Exchange Commission.

 

c.

Vesting: 50% on March 15, 2018 and 50% on March 15, 2019 (each a “Vesting
Date”), subject to continued full-time employment with the Company at the time
of each Vesting Date.

 

The final grant document will include customary provisions related to delivery
of shares, tax obligations, and any other pertinent details.

 

 

3.

With respect to the Option as referred to in Section 5(c), the parties hereto
acknowledge and agree that such Option was granted on February 2, 2016. With
respect to Section 6, the parties hereto acknowledge and agree that the
outstanding options of the Executive on the Closing Date under the 2011
Long-Term Incentive Plan for each Executive, shall remain outstanding and shall
continue to vest in accordance with their respective terms.

 

 

4.

The Company and each Executive agree and acknowledge that there is and shall be
no assumption by the Buyer nor its parent company, Lee’s Pharmaceutical Holdings
Limited, a company incorporated in the Cayman Islands with limited liability, of
(i) any vested or unvested shares of stock and any vested and unvested options
to acquire the Company’s stock held by such Executive, or (ii) any Convertible
and Derivative Equity Securities (as defined in the SPA as defined below) as a
result of the consummation of the transactions contemplated by the Securities
Purchaser Agreement dated as of October 27, 2017 by and between the Company and
the Buyer (the “SPA”). (Capitalized terms used in this paragraph 4 but not
otherwise defined in this Amendment) shall have the meanings ascribed to such
terms in the SPA.)

 

 

5.

If during the Effective Period (as defined in the Employment Agreement, as
amended by this Amendment) following the transaction contemplated by the SPA and
for so long as the Buyer is the controlling stockholder of the Company, if the
Buyer nominates candidates for election to replace a majority of the Board of
Directors during any 12 consecutive month period, no benefits shall accrue or be
payable to Executive on account of such a “Change of Control” as defined in the
respective Employment Agreement, as amended by this Amendment.

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 4(j)(ii)

 

Executive Options and Awards

 

FRASER

 

 

 

 

 

Option Plan

Grant Date

Expiration Date

Exercise Price

Options Outstanding

 

Inducement

02/02/2016

02/02/2026

$2.33

204,863

 

2011

07/28/2016

07/28/2026

$1.77

40,000

 

2011

03/01/2017

03/01/2027

$1.23

100,000

         

______________

       

TOTAL

344,863

             

Option Plan

Grant Date

Vesting Dates

Grant Price

RSUs Outstanding

 

2011

10/30/2017

3/15/2018

3/15/2019

$0.2163

1,976,190 

           

TATTORY

 

 

 

 

 

Option Plan

Grant Date

Expiration Date

Exercise Price

Options Outstanding

 

2007

01/28/2008

01/28/2018

$378.00

357

 

2007

09/26/2008

09/26/2018

$405.30

238

 

2007

12/12/2008

12/12/2018

$254.10

95

 

2011

10/07/2011

10/07/2021

$25.62

5,357

 

2011

05/04/2012

05/04/2022

$37.94

2,857

 

2011

03/26/2013

03/26/2023

$33.04

5,715

 

2011

03/06/2014

03/06/2024

$36.12

6,429

 

2011

03/27/2015

03/27/2025

$16.38

10,714

 

2011

02/02/2016

02/02/2026

$2.33

23,214

 

2011

07/28/2016

07/28/2026

$1.77

25,000

 

2011

03/01/2017

03/01/2027

$1.23

55,000

         

______________

       

TOTAL

134,976

             

Option Plan

Grant Date

Vesting Dates

Grant Price

RSUs Outstanding

 

2011

10/30/2017

3/15/2018

3/15/2019

$0.2163

883,144

           

SIMONSON

 

 

 

 

 

Option Plan

Grant Date

Expiration Date

Exercise Price

Options Outstanding

 

2011

05/19/2014

05/19/2024

$23.80

8,571

 

2011

03/27/2015

03/27/2025

$16.38

19,643

 

2011

02/02/2016

02/02/2026

$2.33

35,714

 

2011

07/28/2016

07/28/2026

$1.77

25,000

 

2011

03/01/2017

03/01/2027

$1.23

55,000

         

______________

       

TOTAL

143,928

             

Option Plan

Grant Date

Vesting Dates

Grant Price

RSUs Outstanding

 

2011

10/30/2017

3/15/2018

3/15/2019

$0.2163

940,564

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 4(j)(iii)

 

Executive Options and Awards; Equity Plans

 

 

2007 Long-Term Incentive Plan

 

●

2007 Stock Option Agreement (Directors)

 

●

2007 Stock Option Agreement (Employees)

 

2011 Long-Term Incentive Plan

 

●

2011 Stock Option Agreement (Employees)

 

●

2011 Stock Option Agreement (Non-Employees)

 

●

Restricted Stock Unit Award Agreement

 

●

Notice of Grant of Stock Options and Option Agreement

 

Inducement Grant

 

●

Stock Option Agreement - CEO

 

Executive Employment Agreement – CEO

Executive Employment Agreement – CFO

 

●

Amendment to Executive Employment Agreement – CFO

Executive Employment Agreement – CMO

 

●

Amendment to Executive Employment Agreement – CMO

Executive Employment Agreement – SVPs

Retention Agreements – SVP and VPs